DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed with respect to the drawing objections have been fully considered but they are not persuasive.
Applicant argues that Figures 1-3 show a common system with Figure 2 operating in a first lubrication mode and Figure 3 operating in a second lubrication mode.  Examiner respectfully notes that Figures 1-3 appear identical and do not currently reflect different modes.  Accordingly, the drawing objection is maintained below.  If Applicant continues to disagree, Examiner requests that Applicant present additional discussion regarding the distinctness of the drawings.  
Applicant's arguments filed with respect to the claimed but not shown elements are also not persuasive. 37 CFR 1.83(a) states: “(a) The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables that are included in the specification and sequences that are included in sequence listings should not be duplicated in the drawings.”.  Applicant has not admitted on the record that the features claimed but not shown are “conventional”, thus the drawing objections are maintained below as they apply to the amended claims.  Should Applicant admit that the claimed but 

Applicant’s arguments, filed with respect to the previously set forth rejections under 35 U.S.C. 112(b) of claims 1-9 have been fully considered and are persuasive in view of the Amendment.  Accordingly, the previously set forth rejections of claims 1-9 under 35 U.S.C. 112(b) have been withdrawn or are moot in view of claim cancellation.   Similarly, the 35 U.S.C. 112(a) rejection of claim 5 is found moot in view of the cancellation of claim 5.  
Applicant's arguments filed with respect to the rejections of claims 10-18 over Lapp have been fully considered but they are not persuasive.  Applicant’s amendment has not fully resolved the issues set forth in the previous rejections.  Please see below for modified grounds of rejection as they apply to the amended claims.   If Applicant wishes to discuss strategies for amendment with the Examiner, Applicant is encouraged to contact the Examiner using the information below to schedule an interview.  
Applicant's arguments filed with respect to the prior art rejections have been fully considered but they are not persuasive. Applicant argues that Lapp not only fails to disclose both a condenser-compressor-evaporator path and an evaporator-compressor-condenser path, since Lapp not only fails to disclose the condenser-compressor-evaporator path but also teaches against such an arrangement in paragraph [0078].  Examiner respectfully notes that Applicant’s claims do not indicate the lubrication circuit need be distinct from the refrigeration circuit.  Accordingly, since Lapp both includes the structure(s) currently claimed and performs the desired functions/modes of independent claims 1 and 10 in the course of its normal operation, Lapp meets the claim and cannot be said to teach away from the limitations as currently claimed.  Accordingly, the rejections are maintained below, modified as necessitated by the Amendment.  Should Applicant amend to include distinction from a refrigeration circuit, Examiner would find Applicant’s arguments persuasive over the 102 rejections in view of such .  

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the first and second mode as described in the specification.  As currently presented, Examiner is unable to differentiate between Figures 1-3.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the three-way valves of claim 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the filter assembly (currently illustrated with a reference character and line pointing at a void on the figures) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation “wherein the following lubrication modes are executed based on a real-time working condition”, but then merely defines what happens “in a first lubrication mode” and “in a second lubrication mode”.  Similarly claim 11 merely defines what the first and second lubrication modes comprise without setting forth a step of actually executing 
Claims 12-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In view of the error(s) in claim 10, Claims 12-18 appear to recite contingent limitations.  “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B.” (see MPEP 2111.04 II).  It is, therefore, unclear if broadest reasonable interpretation requires any of the limitations of claims 12-18 actually be performed.  For instance, if the condition meets claim 12, claims 13 and following need not be met, and vice-versa.  To expedite prosecution, Examiner has attempted to apply prior art to the claims as if each step is required.    

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lapp et al. (US 2014/0360210: cited by Applicant).
Regarding claim 1, Lapp et al. shows a refrigeration system, comprising: a compressor (see at least Figure 6, compressor #12), a condenser (see at least Figure 6, condenser #14), an evaporator (see at least Figure 6, evaporator #16), and a lubrication circuit (see at least Figure 6, lines #98/#26/#88/#66/#72), the lubrication circuit comprising a post-lubrication flow path connected from the compressor into the condenser and the evaporator respectively (see at least Figure 6, lines #98/#26); and a pre-lubrication flow path connected from the condenser and the evaporator into the compressor respectively (see at least Figure 6, lines #88/#66/#72); wherein after flowing from the condenser via the pre-lubrication flow path to the compressor for lubrication, a part of refrigerant for lubrication can flow back to the evaporator via the post-lubrication flow path (see at least Figure 6, evaporator #16 is fed from condenser #14 via line #26 after condenser #14 receives refrigerant for lubrication from compressor #12 via line #98); and after flowing from the evaporator via the pre-lubrication flow path to the compressor for lubrication, the part of refrigerant for lubrication can flow back to the condenser via the post-lubrication flow path (see at least Figure 6, refrigerant flows from evaporator #16 through line #66 to compressor #12 via line #72 and then flows back to condenser #14 via line #99). 
Regarding claim 2, Lapp et al. further shows wherein the pre-lubrication flow path comprises a first branch connected to the condenser (see at least Figure 6, line #88) and a second branch connected to the evaporator (see at least Figure 6, line #66) respectively; and the post-lubrication flow path comprises a third branch connected to the condenser (see at least Figure 6, line #98) and a fourth branch connected to the evaporator (see at least Figure 6, line #26) respectively; wherein after flowing from the condenser via the first branch to the compressor for lubrication, the part of refrigerant for lubrication can flow back to the evaporator via the fourth branch (see at least Figure 6, after flowing from condenser #14 via line #88, the refrigerant for lubrication can flow back to the evaporator via line #26); and after flowing from the evaporator via the second branch to the compressor for lubrication, the part of refrigerant for lubrication can flow back to the condenser via the third branch (see at least Figure 6, after flowing from evaporator #16 via line #66, the refrigerant for lubrication can flow back to the condenser via line #98 from compressor #12).
Regarding claim 6, Lapp et al. further shows wherein the first branch and the third branch are connected to a liquid storage chamber of the condenser (see at least Figure 6, line #88 and line #26 are both connected to liquid storage at the base of the condenser #14).
Regarding claim 7, Lapp et al. further shows wherein the second branch is connected to a liquid storage chamber of the evaporator (see at least Figure 6, line #66, connected to the liquid storage at the base of the evaporator #16); and the fourth branch is connected to the bottom of the evaporator (see at least Figure 6, line #26 connected to the bottom portion of the evaporator #16).
Regarding claim 8, Lapp et al. further shows further comprising a filter assembly arranged on the pre-lubrication flow path (see at least Figure 6, screen #70 on line #66).

Claim(s) 10-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lapp et al. (US 2014/0360210: cited by Applicant).
Regarding claim 10, Lapp et al. shows a lubricating method of a refrigeration system, wherein the refrigeration system comprises a compressor (see at least Figure 6, compressor #12), a condenser (see at least Figure 6, condenser #14), an evaporator (see at least Figure 6, evaporator #16), and a lubrication circuit (see at least Figure 6, lines #98/#26/#88/#66/#72), the lubrication circuit comprising a post-lubrication flow path connected from the compressor into the condenser and the evaporator respectively (see at least Figure 6, lines #98/#26); and a pre-lubrication flow path connected from the condenser and the evaporator into the compressor respectively (see at least Figure 6, lines #88/#66/#72); wherein the following lubrication modes are executed based on a real-time working condition (see at least paragraphs [0104], [0105]), wherein in a first lubrication mode, after flowing from the condenser via the pre-lubrication flow path to the compressor for lubrication, a part of refrigerant for lubrication is enabled to flow back to the evaporator via the post-lubrication flow path (see at least Figure 6, evaporator #16 is fed from condenser #14 via line #26 after condenser #14 receives refrigerant for lubrication from compressor #12 via line #98; paragraphs [0104], [0105]); and in a second lubrication mode, after flowing from the evaporator via the pre- lubrication flow path to the compressor for lubrication, the part of refrigerant for lubrication is enabled to flow back to the condenser via the post-lubrication flow path (see at least Figure 6, refrigerant flows from evaporator #16 through line #66 to compressor #12 via line #72 and then flows back to condenser #14 via line #99; paragraphs [0104], [0105]).
Regarding claim 11, Lapp et al. further shows wherein the pre-lubrication flow path comprises a first branch connected to the condenser (see at least Figure 6, line #88) and a second branch connected to the evaporator (see at least Figure 6, line #66) respectively; and the post-lubrication flow path comprises a third branch connected to the condenser (see at least Figure 6, line #98) and a fourth branch connected to the evaporator (see at least Figure 6, line #26) respectively, wherein: the first lubrication mode comprises: enabling the part of refrigerant for lubrication to flow back to the evaporator via the fourth branch after flowing from the 
Regarding claim 12, Lapp et al. further shows wherein when the real-time working condition is a running working condition, the first lubrication mode is executed (see at least paragraphs [0104], [0105].
Regarding claim 13, Lapp et al. further shows wherein when the real-time working condition is any one of a power-up working 4Serial No.: 16/332,903Docket No.: 94978US01 (U300875US)condition, a standby working condition or a chiller-off working condition, the second lubrication mode is executed (see at least paragraphs [0104], [0105]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lapp et al., as applied to claim 2, above, and further in view of Kocher (US 3,500,962: previously cited).
Regarding claim 3, Lapp et al. does not disclose wherein the first branch, the second branch, the third branch and the fourth branch are provided with a first control valve, a second control valve, a third control valve and a fourth control valve respectively.
Kocher teaches another refrigeration system wherein each branch of a lubrication control circuit is provided with a control valve (see at least Figure 1, there is at least one control valve on each branch of the lubrication control circuit).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Lapp et al. with wherein the first branch, the second branch, the third branch and the fourth branch are provided with a first control valve, a second control valve, a third control valve and a fourth control valve respectively: that is using the known technique of providing each branch of a lubrication control circuit with a control valve, as taught by Kocher, to provide the system of Lapp et al. with wherein the first branch, the second branch, the third branch and the fourth branch are provided with a first control valve, a second control valve, a third control valve and a fourth control valve would have been obvious to one having ordinary skill in the art (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 .  

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lapp et al., as applied to claim 2, above, and further in view of Wake et al. (US 3,200,603: previously cited).
Regarding claim 4, Lapp et al. further discloses wherein the pre-lubrication flow path comprises a first common flow path connected to the first branch and the second branch respectively (see at least Figure 6, line #72 connecting lines #88 and #66); the post-lubrication flow path comprises a second common flow path connected to the third branch and the fourth branch respectively (see at least Figure 6, path via condenser #14 connecting lines #98 and #26).
Lapp et al. does not disclose and a joint of the first branch, the second branch, and the first common flow path is provided with a first three-way valve; and a joint of the third branch, the fourth branch, and the second common flow path is provided with a second three-way valve.
However, provision of three-way valves at joints of common and branch connections was old and well-known in the art, as evidenced by Wake et al. (see at least three-way valves #62 and #64 on branches #58 and #60).
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Lapp et al. with and a joint of the first branch, the second branch, and the first common flow path is provided with a first three-way valve; and a joint of the third branch, the fourth branch, and the second common flow path is provided with a second three-way valve, since provision of three-way valves at joints of common and branch connections was old and well-known in the art and would provide the predicable benefit of selective flow control.  

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lapp et al., as applied to claim 2, above, and further in view of Carey (US 6,035,651: previously cited).
Regarding claim 9, Lapp et al. does not disclose further comprising a liquid level switch arranged in a liquid storage chamber of the condenser.
Carey teaches another refrigeration system further comprising  a liquid level switch arranged in a liquid storage chamber of the condenser (see at least column 7, lines 34-44: the condenser may also or instead contain the liquid level sensor which acts as a switch for the system; see also column 3, lines 41-67).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Lapp et al. with further comprising a liquid level switch arranged in a liquid storage chamber of the condenser, as taught by Carey, to improve the system of Lapp et al. by ensuring sufficient lubricant supply to the compressor (see at least column 3, lines 53-67).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lapp et al., as applied to claim 13, above, and further in view of Carey (US 6,035,651: previously cited).
Regarding claim 14, Lapp et al. further discloses wherein when the real-time working condition is the power-up working condition (see at least paragraphs [0104], [0105]: sourcing of refrigerant from the evaporator during power-up is discussed), execution of the second lubrication mode is stopped when an amount of refrigerant in a liquid storage chamber of the condenser is greater than a preset power-up amount value (see at least paragraphs [0104], [0105]: in general, except during power-up, sufficient refrigerant is easier to source from the condenser).
Lapp et al. does not disclose wherein the amount is a measured liquid level, nor that the transition occurs when the liquid level is greater than a preset value.
Carey teaches another lubricating method wherein a lubricating mode is switched according to a liquid level amount (see at least column 7, lines 34-44: the condenser may also or instead contain the liquid level sensor which acts as a switch for the system; see also column 3, lines 41-67).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the method of Lapp et al. with wherein the amount is a measured liquid level, nor that the transition occurs when the liquid level is greater than a preset value, as taught by Carey, to improve the method of Lapp et al., by allowing for more dynamic control of both the refrigeration cycle and lubrication cycle, thus preventing damage to system components due to transient irregularities during power-up conditions.  

Claims 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lapp et al. in view of Carey, as applied to claim 14, above, and further in view of Adams et al. (US 3,673,811: previously cited).
Regarding claim 15, Lapp et al. in view of Carey discloses wherein when the real-time working condition is the power-up working condition, execution of the second lubrication mode is stopped when the liquid level in the liquid storage chamber of the condenser is greater than the preset power-up liquid level value (see rejection of claim 14, above). 
Lapp et al. in view of Carey does not disclose and execution duration of the second lubrication mode is greater than a first preset time value.
Adams et al. teaches another lubricating method wherein execution of a lubrication mode is stopped when execution duration of the second lubrication mode is greater than a first preset time value (see at least column 2, line 68 through column 3, line 6: if lubrication level is not at a set level within an elapsed time, regardless of other conditions, the system will shut down).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the method of Lapp et al. in view of Carey with wherein when the real-time working condition is the power-up working condition, execution of the second lubrication mode is stopped when the liquid level in the liquid storage chamber of the condenser is greater than the preset power-up liquid level value and execution duration of the second lubrication mode is greater than a first preset time value.: that is using the known technique of stopping the system when a desired lubrication level is not at a set level within an elapsed time, as taught by Adams et al., to provide the method of Lapp et al. with wherein when the real-time working condition is the power-up working condition, execution of the second lubrication mode is stopped when the liquid level in the liquid storage chamber of the condenser is greater than the preset power-up liquid level value and execution duration of the second lubrication mode is greater than a first preset time value would have been obvious to one having ordinary skill in the art (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)): such would provide the benefit of ensuring shut-down would occur prior to system damage.  
Regarding claim 16, Lapp et al. in view of Carey and Adams et al. is silent regarding wherein the first preset time value is 2 minutes.  Preset time value before a change in mode in a refrigerator system, however, is a results effective variable: longer time values may provide additional time for the system to stabilize and avoid nuisance shut-downs, while shorter time values will be more likely to prevent damage but may result in more nuisance shut-downs due to slow stabilization.  
 It would, therefore, have been obvious to one having ordinary skill in the art at the time of the invention to provide the method of Lapp et al. in view of Carey and Adams et al. with wherein the first preset time value is 2 minutes, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)).   

Regarding claim 17, Lapp et al. in view of Carey does not disclose wherein when the real-time working condition is the power-up working condition, execution of the second lubrication mode is stopped when a liquid level in a liquid storage chamber of the condenser is less than a preset power-up liquid level value and execution duration of the second lubrication mode is greater than a second preset time value.
Adams et al. teaches another lubricating method wherein when the real-time working condition is the power-up working condition, execution of the second lubrication mode is stopped when a liquid level in a liquid storage chamber of the condenser is less than a preset power-up liquid level value and execution duration of the second lubrication mode is greater than a second preset time value (see at least column 2, line 68 through column 3, line 6: if lubrication level is not at a set level within an elapsed time, regardless of other conditions, the system will shut down).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the method of Lapp et al. in view of Carey with wherein when the real-time working condition is the power-up working condition, execution of the second lubrication mode is stopped when a liquid level in a liquid storage chamber of the condenser is less than a preset power-up liquid level value and execution duration of the second lubrication mode is greater than a second preset time value: that is using the known technique of stopping the system when a desired lubrication level is not at a set level within an elapsed time, as taught by Adams et al., to provide the method of Lapp et al. in view of Carey with wherein when the real-time working condition is the power-up working condition, execution of the second lubrication mode is stopped when a liquid level in a liquid storage chamber of the condenser is less than a preset power-up liquid level value and execution duration of the second lubrication KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)): such would provide the benefit of ensuring shut-down would occur prior to system damage.  
Regarding claim 18, Lapp et al. in view of Carey and Adams et al. is silent regarding wherein the second preset time value is 5 minutes.  Preset time value before a change in mode in a refrigerator system, however, is a results effective variable: longer time values may provide additional time for the system to stabilize and avoid nuisance shut-downs, while shorter time values will be more likely to prevent damage but may result in more nuisance shut-downs due to slow stabilization.  
 It would, therefore, have been obvious to one having ordinary skill in the art at the time of the invention to provide the method of Lapp et al. in view of Carey and Adams et al. with wherein the second preset time value is 5 minutes, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)).   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749.  The examiner can normally be reached on M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAVIA SULLENS/Primary Examiner, Art Unit 3763